DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant’s response amendments to the claims, filed 1/11/2021, have been received and entered into the record. No claims were cancelled or newly added.
Claims 2-13 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 1/11/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 1/8/2021 and 1/25/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 9,352,040
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,352,040. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘040 patent claims recite pharmaceutical compositions comprising: an energy modulation agent comprising a phosphorescent agent or fluorescent which upon receipt of x-rays emits light: a pharmaceutical agent comprising at least one of 8-methoxypsoralen (8-MOP) and 4′-aminomethyl-4,5′,8-trimethylpsoralen (AMT), the phosphorescent or fluorescent agent which, upon reception of x-rays emits light and activates the said at least one of 8-MOP and AMT with said light emitted from the phosphorescent or fluorescent agent.
The instant claims differ from the ‘040 patent claims in so far as they recite a kit for performing cancer treatment comprising the same agents that are present in the pharmaceutical compositions recited in the ‘040 patent claims.
A person of ordinary skill in the art at the time the application was filed would have found it prima facie obvious to provide the compositions recited in the ‘040 patent claims in containers for storing and transporting the agents.  Indeed, every pharmaceutical agent/composition that is provided to medical practitioners for administering to subjects is provided in containers for storage, ease of transport, etc.  Providing a pharmaceutical composition (as in the ‘040 patent claims) in a “kit” is routine and commonplace in the art of pharmaceuticals and part of the general knowledge and commonsense of those skilled in the art, e.g., placing 
At bottom, if the pharmaceutical compositions recited in the ‘040 patent claims are not provided in containers, it is totally unclear how they would be stored, transported, etc. 

U.S. Patent No. 9,358,292
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,358,292. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘292 patent claims require administering to a subject having cancer a pharmaceutical agent comprising at least one of 8-methoxypsoralen (8-MOP) and 4′-aminomethyl-4,5′,8-trimethylpsoralen (AMT) and at least one energy modulation agent comprising a phosphorescent agent that, upon reception of X-ray energy, emits light that activates the pharmaceutical agent.
The instant claims differ from the ‘292 patent claims in so far as they recite a kit for performing cancer treatment comprising the same agents that are administered in the ‘292 patent claims.
A person of ordinary skill in the art at the time the application was filed would have found it prima facie obvious that the agents administered in the ‘292 patent claims would be provided in containers for storing and transporting the agents.  Indeed, every pharmaceutical agent that is provided to medical practitioners for administering to subjects are provided in containers for storage, ease of transport, etc.  Providing two separate agents intended to be administered to the same subject (as in the ‘292 patent claims) in a “kit” is routine and commonplace in the art of pharmaceuticals and part of the general knowledge and commonsense of those skilled in the art, e.g., placing two containers containing two separate agents intended to be administered to the same patient into the same “basket” or “tray” and carrying it into a patient’s hospital room.  This is standard, common practice in the art.
At bottom, if the agents administered in the ‘292 patent claims are not provided in containers prior to being administered to a subject, it is totally unclear how they would be stored, transported, etc. 

U.S. Patent No. 9,682,146
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,682,146. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘146 patent claims require administering to a subject having cancer a pharmaceutical agent comprising at least one of 8-methoxypsoralen (8-MOP) and 4′-aminomethyl-4,5′,8-trimethylpsoralen (AMT) and at least one energy modulation agent comprising a phosphorescent, fluorescent, or luminescent agent that, upon reception of an initiation energy, emits light that activates the pharmaceutical agent.
The instant claims differ from the ‘146 patent claims in so far as they recite a kit for performing cancer treatment comprising the same agents that are administered in the ‘146 patent claims.
A person of ordinary skill in the art at the time the application was filed would have found it prima facie obvious that the agents administered in the ‘146 patent claims would be provided in containers for storing and transporting the agents.  Indeed, every pharmaceutical agent that is provided to medical practitioners for administering to subjects are provided in containers for storage, ease of transport, etc.  Providing two separate agents intended to be administered to the same subject (as in the ‘146 patent claims) in a “kit” is routine and commonplace in the art of pharmaceuticals and part of the general knowledge and commonsense of those skilled in the art, e.g., placing two containers containing two separate agents intended to be administered to the same patient into the same “basket” or “tray” and carrying it into a patient’s hospital room.  This is standard, common practice in the art.
At bottom, if the agents administered in the ‘146 patent claims are not provided in containers prior to being administered to a subject, it is totally unclear how they would be stored, transported, etc. 
As per Claim 8, claim 3 of the ‘146 patent recites an identical limitation.
As per Claim 9, claim 5 of the ‘146 patent recites an identical limitation.
As per Claim 10, claim 6 of the ‘146 patent recites wherein the carrier is one selected from insulin, interleukin, thymopoietin or transferrin.
As per Claim 11, claim 7 of the ‘146 patent recites an identical limitation.
As per Claim 12, claim 8 of the ‘146 patent recites an identical limitation.
As per Claim 13, claim 9 of the ‘146 patent recites an identical limitation.

U.S. Patent No. 10,398,777
Claims 2-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,398,777. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘777 patent claims require administering to a subject having cancer a pharmaceutical agent comprising at least one of 8-methoxypsoralen (8-MOP) and 4′-aminomethyl-4,5′,8-trimethylpsoralen (AMT) and an initiation energy source to the subject, wherein said initiation energy source is a chemical energy source; wherein the initiation energy source produces an initiation energy that activates the activatable pharmaceutical agent in situ. Dependent Claim 3 recites the chemical energy source is a member selected from the group consisting of phosphorescent compounds, chemiluminescent compounds, bioluminescent compounds, and light emitting enzymes, thus falling within the scope of the claimed phosphorescent, fluorescent, or luminescent agent.
The instant claims differ from the ‘777 patent claims in so far as they recite a kit for performing cancer treatment comprising the same agents that are administered in the ‘777 patent claims.
A person of ordinary skill in the art at the time the application was filed would have found it prima facie obvious that the agents administered in the ‘777 patent claims would be provided in containers for storing and transporting the agents.  Indeed, every pharmaceutical agent that is provided to medical practitioners for administering to subjects are provided in containers for storage, ease of transport, etc.  Providing two separate agents intended to be administered to the same subject (as in the ‘777 patent claims) in a “kit” is routine and commonplace in the art of pharmaceuticals and part of the general knowledge and commonsense of those skilled in the art, e.g., placing two containers containing two separate agents intended to be administered to the same patient into the same “basket” or “tray” and carrying it into a patient’s hospital room.  This is standard, common practice in the art.
At bottom, if the agents administered in the ‘777 patent claims are not provided in containers prior to being administered to a subject, it is totally unclear how they would be stored, transported, etc. 
As per Claim 9, claim 6 of the ‘777 patent recites an identical limitation.
As per Claim 10, claim 7 of the ‘777 patent recites wherein the carrier is one selected from insulin, interleukin, thymopoietin or transferrin.
As per Claim 11, claim 8 of the ‘777 patent recites an identical limitation.
As per Claim 12, claim 9 of the ‘777 patent recites an identical limitation.
As per Claim 13, claim 10 of the ‘777 patent recites an identical limitation.

Response to Arguments
	Applicants note that each of these cited patents is a prior member of the patent family of the present case. Further, Applicant notes that there was a multi-way restriction requirement issued on October 6, 2010 in the ultimate parent application (U.S. Serial No. 11/935,655, which resulted in US 9,358,292), in which the original kit claims (claims 111-127 of the ultimate parent application) were restricted from the various groups of method claims, pharmaceutical composition claims, and system claims. Applicant asserts that since the claims from which the kit claims were restricted correspond to the same classes as those that were granted in each of the cited patents, under the safe harbor provisions of 35 U.S.C. 121, the present invention kit claims cannot properly be rejected for obviousness double patenting over the claims of these prior patents. Applicant asserts the fact that the various groups of claims have been pursued in serial applications should have no effect on the Applicant’s ability to claim the safe-harbor provisions of 35 U.S.C. 121. As such, the rejections should be withdrawn.
	In response, the Examiner submits that the safe harbor provisions of 35 U.S.C. 121 apply only and exclusively to divisional applications (and subsequent children of divisional applications).  In this case, while it is true that there was a multi-way restriction requirement issued on October 6, 2010 in the ultimate parent application (U.S. Serial No. 11/935,655), Applicant never filed any Divisional Application(s) of the 11/935,655 application.   Rather, Applicant filed two Continuing applications of the 11/935,655 application – U.S. Serial No. 14/450,756 (filed on 08/04/2014, now U.S. Patent No. 9,682,146) and U.S. Serial No. 14/245,668 (filed on 04/04/2014, now U.S. Patent No. 9,352,040).
	Case law is clear that the protection afforded by §121 is limited to divisional applications and does not apply to continuation-in-part applications or continuation applications.12 The Federal Circuit found in Pfizer v. Teva that the safe harbor does not apply to continuation-in-part applications:
[t]here is no suggestion … in the legislative history of section 121 that the safe-harbor provision was, or needed to be, directed at anything but divisional applications. The commentary and materials published since section 121’s enactment similarly contain no suggestion that section 121 was meant to cover any applications other than divisionals. … We conclude that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.3

Similarly, the court held that the safe harbor does not apply to continuation applications in Amgen Inc. v. F. Hoffman-La-Roche Ltd.:
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.4

The Amgen court, however, pointed out that continuation applications that depend from divisional applications filed as a result of a restriction requirement may receive the benefit of the safe harbor provision. 
In both [the Applied Materials and Symbol Technologies] cases … the continuation applications, from which the protected patents issued, descended from divisional applications that were filed as a result of restriction requirements. … [These] decisions thus establish that a patent need not have issued directly from a divisional application to receive § 121 protection. In other words, intervening continuation applications do not render a patent ineligible for § 121 protection so long as they descended from a divisional application filed as a result of a restriction requirement.5

Here, the instant application is not entitled to the protection afforded by §121 because it is not a) a divisional application or b) an application descended from a divisional application filed as a result of a restriction requirement.  Indeed, Applicant never filed any divisional application(s) as a result of the restriction requirement issued in the 11/935,655 application and is therefore not entitled to the protection afforded by §121 in any applications descended from the ‘655 application.
	Accordingly, the rejections are maintained for the reasons of record and as reiterated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038



	


    
        
            
        
            
        
            
        
            
    

    
        1 Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1361-1362 (Fed. Cir. 2008) (finding that section 121 does not apply to continuation-in-part applications); Amgen at 1353 (“the § 121 safe harbor provision does not protect continuation applications”); Ex parte Jordan, Appeal 2011-007291 (Aug. 26, 2013 Decision on Request for Rehearing) (finding no safe harbor for a continuation application).
        
        2 See 35 U.S.C. §121; Amgen at 1354 (“intervening continuation applications do not render a patent ineligible for §121 protection so long as they descended from a divisional application filed as a result of a restriction requirement”) (emphasis added); Symbol Techs. at 1580 (Fed. Cir. 1991) (extending the protection of § 121 to a patent issuing from a continuation application that descended from a divisional application filed as a result of a restriction requirement); Boehringer Inhelheim Intern. GmbH v. Barr Laboratories, Inc., 592 F.3d 1340, 1351-52 (Fed. Cir. 2010) (finding the safe harbor applicable to a patent issued from an application that was a divisional of a divisional).
        
        3 Pfizer at 1361-1362.
        4 Amgen at 1353 (footnote and internal cites omitted).
        
        5 Amgen at 1353-1353 (citing Applied Materials, Inc. v. Advanced Semiconductor Materials America, Inc., 98 F.3d 1563, 1568-69 (Fed. Cir. 1996), and Symbol Technologies, 935 F.2d at 1579-81).